Citation Nr: 1503813	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  07-28 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial, compensable rating for eczema prior to March 29, 2007.

2. Entitlement to a compensable rating from June 7, 2007 to August 2, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1985 to December 2005. 
The claim comes to the Board of Veterans' Appeals (Board) on appeal following a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In the July 2006 rating, the agency of original jurisdiction (AOJ) granted service connection for eczema and assigned a noncompensable evaluation effective December 2, 2005.  Following a July 2011 Board remand, the RO granted a 60 percent evaluation for the service-connected eczema disability from August 3, 2012.

In October 2013, the Board granted a 60 percent evaluation from March 29, 2007 to June 6, 2007 and confirmed a noncompensable evaluation from June 7, 2007 to August 2, 2012.

In a July 2014 Joint Motion for Remand, the Court of Appeals for Veterans Claims (Court) ordered the Board to re-adjudicate the appeal in accordance with 38 C.F.R. §§ 3.157 as this case involves an initial rating claim that has been assigned staged ratings.

The Veteran did not appeal the issues of entitlement to an evaluation in excess of 60 percent for the periods of March 29, 2007 to June 6, 2017 and from August 3, 2012 to the present.


FINDINGS OF FACT

1. From December 2, 2005 to March 28, 2007, the evidence shows eczema affecting at least 40 percent of exposed body area.

2. From June 7, 2007 to August 2, 2012, the evidence shows eczema affecting at least 40 percent of exposed body area.




CONCLUSIONS OF LAW

1. For the period of December 2, 2005 to March 28, 2007, the criteria for an evaluation of 60 percent for service-connected eczema have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2014).

2. For the period of June 7, 2007 to August 2, 2012, the criteria for an evaluation of 60 percent for service-connected eczema have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The RO provided the required notice in a letter sent to the Veteran in December 2005.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  A March 2006 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the Veteran's increased rating claim, as a July 2006 rating decision granted the Veteran's claim of service connection for eczema, such claim is now substantiated.

His filing of a notice of disagreement as to the initial rating assigned in that determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). 38 C.F.R. § 3.159(b)(3) (2013).

Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.

Specifically, an August 2007 Statement of the Case (SOC), under the heading 'Pertinent Laws; Regulations; Rating Schedule Provisions,' set forth the relevant diagnostic code for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.

With respect to the duty to assist, the Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher initial rating for the service-connected disability at issue.

The Board also finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  In particular, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, and private treating physician medical records.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in its analysis, the Veteran was provided with VA examinations in June 2006 and August 2012.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2013).  The Veteran and his representative have not contended otherwise. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Law and Regulations

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 7806.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Veteran's skin disorder is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7806 [Eczema, Dermatitis].  Diagnostic Code 7806 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case (eczema).  

The rating criteria for dermatitis and eczema are based on two aspects: (1) the percentage of affected area of the body and (2) the type and frequency of treatment. See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2014).  When either aspect is satisfied for a given disability level, the corresponding disability rating is warranted. 

Under Diagnostic Code 7806, a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed area is affected, and no more than topical therapy is required during the past 12-month period.

A 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. 

A 30 percent rating is warranted when there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.  38 C.F.R. § 4.11, Diagnostic Code 7806 (2014).

The Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 23, 2008.  Under these circumstances, the regulation as it existed prior to the October 2008 changes is applicable to the evaluation of the Veteran's skin disorder prior to October 23, 2008. Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, Diagnostic Code 7806, which is applicable to the present claim, was not revised in any substantive way in October 2008.


Analysis

As noted above, the issue of an initial compensable evaluation for the period of December 2, 2005 to March 28, 2007 remains on appeal.  The Veteran underwent a VA medical examination in June 2006.  The Veteran reported experiencing a skin rash that was intermittent with periods of remission.  He also reported using topical therapy on a constant or near constant basis.  

The June 2006 VA examiner noted the skin condition, identified as papules, as being located on the Veteran's face and neck.  There were no systemic manifestations nor was there sensory abnormality.  The examiner diagnosed eczema by history, and indicated that the percent of exposed areas affected and/or percent of total areas affected was less than 5 percent. 

Treatment records from Dr. G.H, D.O dated July 2006 show the Veteran's skin was listed as abnormal although the remainder of this treatment note is illegible.  

The Board acknowledges that the evidence from the June 2006 VA examination indicates that less than 5 percent of exposed skin was affected by the Veteran's service-connected disability.  However, this condition is known to fluctuate in severity.  Specifically, the Board found that photographic evidence warranted a finding that over 40 percent of exposed skin was affected as of March 29, 2007.  

Based on the evidence before the Board relating to the period of December 2, 2005 to March 28, 2007, a finding that the Veteran's service-connected eczema affected at least 40 percent of his exposed skin during this period is warranted.  See 38 C.F.R. § 4.7, (2014).  

The second period on appeal is from June 7, 2007 to August 2, 2012, the evidence shows eczema affecting approximately 40 percent of exposed body area.  

As noted above, the Board found that photographic evidence warranted a finding that over 40 percent of exposed skin was affected as of March 29, 2007.  The Board noted that treatment records from Dr. G.H. dated June 2007 showed normal findings.  Based on this evidence, the Board found that a noncompensable evaluation was warranted from June 7, 2007 to August 2, 2012.  Treatment records from Dr. G.H. show treatment for abnormal findings in August 2007, although the remainder of this treatment note is illegible.

Treatment records from Dr. G.H. dated September 2008, February 2010, and December 2011 show treatment for various skin conditions.  The Board notes that several conditions were identified and treated during this period, including verrucous keratosis lesions and seborrheic dermatitis.  Consistently, these records indicate that the Veteran was presenting with lesions of the face and neck.  While these lesions were possibly non-service connected conditions, the Board finds that this evidence indicates that based on the benefit of the doubt rule, approximately 40 percent of the Veteran's exposed skin was affected by his service-connected eczema.  

The Veteran's eczema is a condition that is subject to exacerbation and fluctuation in severity.  Furthermore, the photographic evidence from March 2007 and the VA examination dated August 3, 2012 revealed findings that greater that 40 percent of the Veteran's exposed skin was affected by this condition.  

Therefore, based on this evidence, a finding that the Veteran's service-connected eczema affected at least 40 percent of his exposed skin for the period of June 7, 2007 to August 2, 2012 is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, (2014).  

Extraschedular Evaluation

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22. at 115 .  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.   

The first Thun element is not satisfied here.  The Veteran's service-connected is eczema affects his exposed skin primarily, these symptoms are directly contemplated by the rating schedule.  Given the ways in which the rating schedule contemplates skin disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  


ORDERS

A 60 percent evaluation for the period of December 2, 2005 to March 28, 2007 for service-connected eczema is granted.

A 60 percent evaluation for the period of June 7, 2007 to August 2, 2012 for service-connected eczema is granted.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


